Title: To James Madison from Thomas Jefferson, 22 February 1803
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Feb. 22. 1803.
I return you the report, and have prepared a message, tho’ I confess myself not satisfied on the main question, the responsibility of the government in this case, and with our taking wholly on ourselves the risk of the decision. For to enable Congress to judge for themselves the record must go; & the printing that would prevent it’s being taken up this session. If we do not send in the record they must decide solely on our statement & throw the whole responsibility on us. It is certainly not known to us to be an entirely clear case. Honest opinions may be given both ways, & have been given as we see by Grotius & Bynkershoek. The sum is very large. How much more clear & expedient was the case of the Berceau, & yet how much dust has it enabled the disaffected party to throw in the eyes of the nation. I acknolege that where cases are doubtful I would always decide on the liberal side. But time for full consideration & enquiry into the practice of nations it seems prudent to take in a precedent of such consequences as this may produce in future cases. How would it do for Congress to authorise the advancing a certain sum for the present relief & support of the capt. and to refer the final decision to their next meeting, on the professed ground of want of time? However if you are perfectly satisfied, I shall be in readiness to send in the report on recieving it.
I return you Monroe’s instructions which are entirely right. One circumstance only might perhaps as well be left out. I mean the mention of my letter to Dupont. As that correspondence will make no part of the public record, perhaps it is as well it should not be spoken of in them. Affectionate salutations.
 

   
   RC (DLC: Rives Collection, Madison Papers); FC (DLC: Jefferson Papers).



   
   See JM to Jefferson, 22 Feb. 1803.



   
   For the Federalists’ reaction to the settlement in the Berceau case, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:312 and n. 3.



   
   Jefferson probably referred to a preliminary copy of JM to Livingston and Monroe, 2 Mar. 1803, and possibly a copy of JM to Monroe and Pinckney, 2 Mar. 1803.


